Title: Lambert Wickes to the American Commissioners, 24 August 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Malo 24th. Augt. 1777.
I received your favour of the 19th. Instant which in some Measure has given me releaf in respect to Complying with orders from the Minester at Paris, which will be Strictly attended to, on my part, but am very Sorry our Necessities obliges us to Submit to our present hard Fate. However hope you will Contrive to get me away as soon as possible, as I Can Assure you it hurts me very Much to be treated in the Manner I am here by the Admiralty Officers of this Port and think if ever live to get back to America, they will never perswade me to return again to France, untill our Unhappy Troubles are in a better Situation than they are at present, which I hope will Soon be. The Gentlemen of this place continue to shew me all the Civilities in their power and Should be very happy if our present unhappy detention proceeded from more favourable Motives than they do, As I flatter myself a long time they did and am very Sorry to find myself so much Mistaken in my Conjectures. I am well pleased With your Approbation of my Conduct for which Acknowledgment please Accept my hearty thanks, as you may rest satisfied that I shall do ever thing in my power to make my Conduct and proceeding Agreeable at all times, as your orders Shall be the line of my Conduct. I remain Gentlemen with due respect Your Most Obedient Humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notation: Capt Weeks St Malo’s 24 Augt 77
